Citation Nr: 0607401	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  92-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected residuals of a 
fracture of the calcaneal navicular bar in the left foot.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from October 1972 to June 
1975.

This matter comes before the Board of Veterans' appeals 
(Board) on Appeals from a June 1991 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied the veteran's claim for service 
connection for a low back disorder as secondary to his 
service-connected left foot disability.

This case was before the Board in August 1994, April 1996, 
February 1997, and November 2000, at which times it was 
remanded for additional development.

In July 2002, the Board issued a decision which denied the 
claim.  At the time of that decision the veteran was 
represented by the Disabled American Veterans.  He then 
appealed the decision to the Court of Appeals for Veterans 
Claims.  In February 2003, a Joint Motion for Remand was 
filed, at which time he was represented by a private 
attorney.  On February 20, 2003, the Court issued an Order 
vacating the July 2002 Board decision, and ordering action 
consistent with the Joint Motion.  The case was returned to 
the Board for further development.  An independent medical 
expert opinion was requested in March 2005.  

In January 2006, the veteran withdrew his power of attorney 
from his private attorney; he did not designate another 
representative.  Therefore, the Board will proceed to the 
merits of the case with the veteran unrepresented.  


FINDING OF FACT

A preponderance of the competent and probative evidence of 
record demonstrates that the veteran's low back disability, 
which is of post-service origin, was not caused or 
permanently worsened by his service-connected residuals of a 
fracture of the calcaneal navicular bar in the left foot.

CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of, nor has it been aggravated by, the veteran's service-
connected residuals of a fracture of the calcaneal navicular 
bar in the left foot. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A,  5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for a low back disorder 
in April 1991.  The RO issued letters to the veteran in May 
and July 1991 that informed him of what evidence and 
information was needed to substantiate his claim.  The 
original rating action that denied service connection was 
issued in July 1991.   He was then provided a statement of 
the case (SOC) and multiple supplemental statements of the 
case (SSOCs) which also included this information.  In 
addition, the case has been remanded several times, each of 
which indicated the type of evidence that was needed to 
substantiate his claim.  Finally, in February 2001, he was 
sent a VCAA notification letter.  This provided notice to the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was informed that 
he should submit any evidence relevant to his claim.  In 
April 2001, he responded that he had no other evidence to 
present.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on multiple different occasions (see above).  When he was 
informed in February 2001 to submit any evidence relevant to 
his claim, he responded that he no additional evidence to 
submit.   The veteran has been afforded multiple VA 
examinations, and an independent medical expert (IME) opinion 
has been obtained.  Therefore, it is found that the veteran 
was aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, consistent with Pelegrini, to now decide 
the appeal will not be prejudicial to the claimant.  

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Moreover, when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (200%).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

The service medical records (SMRs) reflect that the veteran 
sustained an inversion injury to the left foot while running 
on the beach.  It was subsequently reported that X-rays of 
the left foot demonstrated a calcaneal navicular bar with 
apparent non-union of an old fracture.  Medical opinion was 
that the bar was a congenital defect that had apparently 
fractured and gone on to non-union.  The available SMRs do 
not reflect any evidence of a back disorder.

At the time of a VA examination in August 1975, no back 
complaints were noted.  Examination was limited to the left 
foot, in regard to which the veteran reported pain and 
limitation of motion.

In 1991 the veteran filed a claim for service connection for 
a back disability, stating that B.A., D.O., had linked his 
back problems to his foot disability.

The medical evidence obtained pursuant to the veteran's claim 
includes a record of treatment of his low back in August 1983 
and July 1984 by Dr. P-M.  In August 1983 it was noted that 
the veteran had injured his back a few days earlier while 
playing golf.  Left lumbosacral pain with no radiation of 
pain was indicated.  The diagnosis was left psoas spasm, 
severe, without paraspinal lumbosacral muscle involvement.  
When the veteran was seen in July 1984 it was noted that he 
had played softball and developed left psoas spasm several 
days earlier.  The diagnosis was increased left psoas spasm; 
otherwise, the spine was within normal limits.

The medical evidence of record also includes a private 
medical report of a computerized tomography (CT) scan of the 
veteran's lumbar spine at L3-4, L4-5, and L5-S1 taken in 
January 1988 by D.J., M.D.  The CT interpretation indicates 
that on the left at L5-S1 there was a spina bifida, or there 
had been a prior laminectomy.  It was concluded that no true 
compromise was believed present at L3-4 and L4-5, and there 
was either an anatomic variation as described at L5-S1 or 
there had been prior surgery with considerable fibrosis and 
obliteration of the fat planes on the left side.  The CT 
taken by Dr. J. was reviewed in January 1988 by J.F., M.D., 
who agreed with Dr. J.'s conclusion that the scan showed only 
an anatomic variation at L5-S1, which included bony asymmetry 
and a conjoined nerve root on the left, and did not 
necessarily indicate prior surgery or other pathology.

Medical records of treatment by T.D., M.D., reflect that in 
February 1988 the veteran was noted to have had some chronic 
low back discomfort for about five years.  It was further 
noted that he had suffered various strains with lifting in 
the remote past as a teenager and in his early adult life.  
He now had a sedentary job, but when he was active with 
athletics or moved awkwardly, he would get a sudden onset of 
back pain with sciatic scoliosis, but not much radiating 
lower extremity pain.  Sensory and motor testing in the lower 
extremities was normal, and heel and toe gait was well 
performed.  Dr. D.'s impression was that there was a probable 
anatomical variant with asymmetrical elements in the lower 
spine.  When the veteran was seen for follow-up in March 
1988, Dr. D. noted that X-rays did not show any significant 
signs of spondylolisthesis or any slippage, and that he 
thought the veteran had a transitional posterior element at 
the L5-S1 junction, although the disc space appeared to be 
preserved.

In March 1990, Dr. D. saw the veteran for a strain of his 
back.  It was noted that he was an avid golfer and quite 
athletic, and that he had been off his feet and resting for a 
few days because of his back.  On examination, there was no 
radiating pain into the lower extremities and straight leg 
raising test was negative.  Dr. D. recommended that the 
veteran avoid golf and vigorous physical activity for a week 
or two, until he was comfortable.  When the veteran was seen 
for follow-up in April 1990, Dr. D. noted that the veteran's 
back symptoms were better and that X-rays showed slight 
irregularity, thought to be a little spina bifida possibly, 
or slight irregularity of the formation of the arch at L5.  
Disc spaces were slightly narrow at L5 and S1.  Dr. D. noted 
that the veteran was prone to recurrent strain, which the 
doctor believed came from recurrent lumbar strain syndrome, 
and that the veteran was trying to lose weight, which the 
doctor thought would help the condition.

Private medical records reflect that the veteran was seen in 
April 1991 by B.A., D.O., a sports medicine doctor, for wrist 
and elbow complaints and a complaint of left-side low back 
pain.  It was noted that he played golf about two times a 
month.  He reported experiencing left leg numbness, and that 
he injured his back easily.  It was noted that eight years 
earlier he had bent forward laughing and, on straightening 
up, had experienced sudden-onset back pain and could not 
move.  He reported having been told that he had degenerative 
changes and foraminal narrowing four years earlier.  Dr. A. 
examined the veteran's left upper extremity and his back.  As 
part of the back examination it was noted that there were no 
changes in the veteran's heel or toe walking.  The diagnoses 
were lumbosacral sprain, left elbow sprain, left wrist 
sprain, and hyperpronation syndrome.  When the veteran was 
seen about a week later it was reported that the back was 
questionably slightly better with orthotics that he had 
obtained from "Don" and that he had undergone a gait 
analysis.  He reported that he had lost 25 pounds on a 
Slimfast diet.  Later that month, he reported that his back 
had been "super" until he went out and played golf and did 
yard work.  It was noted that he had seen Don for orthotics.  
In May 1991 it was reported that the veteran had gotten 
exercises to strengthen his back from "Doug" and had 
obtained new orthotics, which seemed "to help."

An April 1991 letter from E.N., M.D., an orthopedic surgeon, 
pertains to the veteran's wrist complaints, not at issue in 
the present decision.

At his personal hearing before a Hearing Officer at the RO in 
March 1992, the veteran testified that in 1973, while in 
service, he had injured his left ankle when he ran on a beach 
and twisted it in the sand.  Hearing Transcript (Tr.), pp. 1- 
2.  He reported that his injury was not properly diagnosed 
until 1975, two years later.  
Tr., p. 4.  During that two-year period he did not notice 
back problems, although when he had done warehouse work while 
on shore duty a couple of times he had had back soreness from 
lifting.  He testified that he first noticed problems with 
his back sometime in the early 1980s.  Tr., p. 5.  He 
testified that in about 1984 he stood up after laughing and 
it completely threw out his back, after which he had to lie 
on the floor for a few days before he could move around.  He 
said that the pain was in the left low back, and that he had 
had back problems ever since.  Tr., pp. 5-6.  He stated that 
he had seen numerous physicians for his back, including Dr. 
B. A., who was well known for his abilities in sports 
medicine.  Tr., p. 7.  He reported that "Don" at Dr. A.'s 
office had filmed him walking on a treadmill and stated that 
anybody who was walking improperly was bound to have lots of 
back trouble.  The veteran testified that Don showed him that 
when he stepped on his left foot, everything collapsed to the 
inside of the foot, and prescribed exercises to strengthen 
his abdomen and back and orthotics for his shoes, which 
prevent the weight from coming to the instep.  Tr., pp. 8-9.  
The veteran stated that standing was worse on the back pain 
because he would stand on his right foot with most of the 
weight on the right side and he had done this ever since he 
had hurt his foot.  Tr., pp. 11-12. He had limited his sports 
activities due to his back.  Tr., p. 12.  He stated that the 
orthotics prescribed by Dr. A.'s clinic were for both feet, 
and that they seemed to help with respect to the impact which 
walking had on his back, but seemed to result in irritation 
in his ankle.  Tr., p. 17.  The veteran also testified that 
the only one who had really said anything about his back that 
meant anything was Dr. D., who told him he had the back of 
someone 10 to 15 years older and that it was more worn than 
it should be.  Tr., pp. 17-18.  The veteran went on to deny 
having had any injury to his back such as by lifting or a 
fall.  Tr., p. 18.

The veteran's chiropractor, W.W., D.C., noted in a June 1992 
letter to the veteran's representative that he had treated 
the veteran for spinal problems including a "Limbo-sacral 
[sic] disc syndrome with positional Nerve root compression 
and concomitant lumbar and sacroiliac subluxations."  Dr. W. 
noted that the veteran reported a history of back problems 
since 1975, which the veteran related to his 1973 foot injury 
during service.  Dr. W. stated that X-ray films taken in June 
1992 were consistent with "this injury" and demonstrated 
biomechanical sequelae to the altered joint mechanics.  He 
noted that he could see the "lumbosacral and sacroiliac 
disrelationship left short leg and would logically follow 
such a foot injury" as the veteran had sustained.  Dr. W. 
noted that orthotics had been prescribed to alleviate the 
"pronation" problems that had occurred after the veteran's 
foot injury, but that, because the biomechanical defects in 
the hip and low back joints were left uncorrected, the 
pathophysiology in those regions had continued.  Currently 
the veteran's symptoms were reported to include excruciating 
pain in the low back and along the left sciatic nerve.  Dr. 
W. opined that the veteran's pelvic girdle muscles had 
responded unfavorably to his foot problems and altered gait, 
and that lower back and gluteal spasms were a reaction from 
the motor efferent stimulus and vasoconstriction from the 
over stimulus via the efferent sympathetic nerves.  The 
result of the joint instability was related to the hip joint 
aberrance and its response to the foot pronation, which 
resulted from the foot injury. Dr. W. suggested "Rolfing" 
for treatment of the veteran's foot, with the hope of then 
being able to correct the structural aberrance in the hips 
and spine.

A VA special orthopedics examination was conducted in April 
1992.  It was noted in the report that the veteran had been 
under the care of Dr. A., an osteopathic physician, and had 
been told he had "hyperpronation in his left foot" which 
was causing his back to flare-up.  On physical examination, 
the veteran's feet appeared symmetrical except that he tended 
to hold the lesser toes of the left foot off the floor.  
There was no significant heel varus or valgus, and the 
medical longitudinal arch of each foot was well maintained.  
Ankle motion was bilaterally equal, as were inversion and 
eversion.  At times, he walked with a limp favoring the left 
lower extremity.  He could walk on his toes, but tended to 
give-way on the left when toe walking.  Leg lengths were 
equal.  He was diagnosed with lumbosacral strain.  The 
examiner concluded that, on a more probable than not basis, 
the veteran's low back disorder did not appear to be related 
to his left foot disorder.  X-rays of the lumbosacral spine 
showed some L4-L5 intervertebral disk narrowing with some 
associated endplate degenerative hyperostosis.

In an October 1994 statement, a friend of the veteran's 
reported having witnessed the veteran's back injury at a golf 
course, noting that the veteran had not been playing golf and 
was there for the exercise.  It was observed that the veteran 
bent over and laughed at something that happened, and that as 
he attempted to straighten his back he began to complain of 
back pain and spasms.   The author, who reported having known 
the veteran since childhood, stated that when he saw the 
veteran after service he noticed that the veteran limped and 
had continued to do so.

The same medical doctor who performed the 1992 VA examination 
conducted an orthopedic evaluation in May 1995.  It was noted 
that in 1983, while golfing, the veteran had bent over and 
developed sudden severe pain in the left low back.  The 
examiner noted in detail the contents of Dr. P.-M.'s medical 
record, in the claims file, while also noting the details of 
the prior VA examination.  It was reported that, during the 
three-year interval, the veteran had received occasional 
osteopathic treatment, most recently about eight months ago.  
His current complaints were noted.  Examination revealed that 
he exhibited pain behavior with "deep breathing and 
sighing" and that he walked with a rather pronounced limp 
favoring the left lower extremity.  He took very short 
strides with his left foot.  He could rise on his heels and 
toes and walk a few steps but reported pain, and he tended to 
collapse at times on the left foot.  Back symmetry was good, 
with level shoulders and pelvis, normal dorsal kyphosis and 
lumbar lordosis, and no scoliosis.  Axial loading at the 
vertex was negative.  Leg lengths were equal on inspection.  
Hip motion was bilaterally equal as was ankle motion, with 
increased pain, but no instability, on inversion of the left 
ankle.  Muscle bulk and tone were good in the lower 
extremities and there was no atrophy.  On manual muscle 
testing, there was a "rather profound weakness of a give way 
type" about the left foot with all motion.  There was some 
left lower extremity decreased sensation which was not in a 
dermatomal pattern.  The diagnoses were lumbosacral strain, 
lumbar spondylosis and calcaneonavicular bar with fracture 
through the bar.  The examiner opined that more probably than 
not the low back pain reported by the veteran was not related 
to his left foot disability.  The examiner noted that the 
back symptoms had not come on gradually; rather, the veteran 
reported a sudden onset, and that type of onset would not be 
expected to be caused by a left foot disability.  The 
examiner concluded by stating that, on a more probable than 
not basis, the veteran's low back condition was not related 
to his left foot disability.

In an August 1995 statement, the veteran expressed 
dissatisfaction with the VA examiner, alleging in part that 
the examiner gave the impression of only being interested in 
denying the claim, and seemed more interested in hi foot 
disability than his back condition.

Thus, the veteran was afforded another examination in June 
1996, performed by a different medical doctor (orthopedist).  
The veteran reported that he initially injured his back in 
1983 while on the golf course, when he bent over and laughed 
and had an acute episode of back pain and left leg pain.  He 
reported having undergone various studies for his back 
complaints and said that his doctors "can't figure it out."  
On examination he was noted to walk with a slight limp on the 
left side.  He had trouble walking on his toes and could not 
walk on his heels.  Following an examination of the back and 
lower extremities, which included the veteran's report of 
global hypesthesia of the entire left lower extremity, the 
examiner diagnosed chronic low back pain and fracture of the 
calcaneal navicular bar of the left foot.  It was noted that 
another physician had compared X-rays of the spine taken in 
May 1995 with films taken in April 1992 and that there was no 
change.  The orthopedic examiner reported that there was full 
range of back motion on the current examination, normal motor 
strength, and an essentially normal neurologic examination.  
There was some soreness over the anterolateral left foot as a 
residual of the in-service foot injury.  The examiner found 
the claimed global hypesthesia not to be present on an 
anatomic basis and to be functional.  The examiner also found 
that there it was more probable than not that there was no 
causal connection between the current back pain and the foot 
injury, noting that the events were far apart and that it was 
not probable that the original foot injury in 1973 resulted 
in the L4-5 disk space narrowing, underlying the lumbosacral 
strain, ten years later.

In December 1996 the veteran expressed his dissatisfaction 
with the most recent VA examination, saying it took only five 
minutes, that the examiner obviously was in a hurry to 
finish, and that the bulk of his findings appeared to be 
"predetermined."  The veteran questioned how certain 
findings, such as normal motor strength, related to his back 
problems, and alleged that the real issue was the connection 
between his limp and his back disability.  The veteran went 
on to explain that the "symptoms" (presumably back 
symptoms) began approximately 10 years after he began 
limping.  He went on to dispute various findings, such as 
range of motion, reported on the VA examination, to deny any 
back injury, and to describe the diagnosis as "simply 
incorrect."

In March 1997 the veteran was afforded another VA examination 
by the same orthopedist who examined him in June 1996.  The 
examiner reviewed the claims file prior to the examination, 
and noted the history of the veteran's left foot injury and 
of his back problem.  The veteran reported that he had had 
recurrent back flare-ups, some of which had been 
debilitating, since he had been limping because of his left 
foot.  He associated his current back problems exclusively 
with his pattern of walking and reported persistent left foot 
pain and limping, with resultant low back pain.  On 
examination he was noted to walk with a somewhat stiff-legged 
gait but no appreciable limp.  Standing erect, he had no back 
discomfort.  The shoulders and pelvis were parallel to the 
floor.  There was no tenderness of the cervical, dorsal, or 
lumbar paraspinal muscles, and no hypertrophy or muscle spasm 
in those areas.  Range of motion of the spine was reported by 
the examiner.  Hip motion was bilaterally equal without 
crepitus, but with a report of pain in the left hip.  Range 
of motion of the left ankle could not be tested because the 
veteran held his foot rigid.  He was noted to have kind of a 
low gait, with slight external rotation of both hips.  He 
declined to attempt to walk on his heels or toes, and 
reported that he could not do a deep knee bend due to left 
foot pain.  The examiner noted that May 1995
X-rays had documented narrowing of the L4-5 disc space.  The 
examiner concluded that the veteran had an essentially normal 
back examination, with excellent range of motion, negative 
straight leg raising, and normal motor strength, sensitivity, 
and sensation.  The examiner stated that no diagnosis of a 
back disorder could be made other than lumbago.  He noted 
that the previously documented disc space narrowing would 
suggest possible disc involvement which could occur 
naturally, and that the current examination showed no 
myelopathy or radiculopathy.  It was noted that the incident 
of back pain on bending over in 1983 was enough to suggest 
that current disc changes might be related.  The examiner 
further opined that limping and disturbance of gait did not 
result in specific back pathology, and that there was no 
correlation between a limp and back pathology, noting that at 
the time of the examination the veteran had no demonstrable 
clinical findings indicating back pathology, and that 
findings were negative.

Following the veteran's expression of his dissatisfaction 
with the March 1997 VA examination, he was afforded a VA 
examination in October 1999 by a different medical doctor.  A 
review of the claims filed was conducted and the examiner 
noted in detail the veteran's history of a foot injury in 
service, the treatment he received, and his back/left lower 
extremity complaints.  On examination the veteran was noted 
to walk with a left limp, with his left foot out-toed, and 
mainly with flat foot or heel-walking.  He did not push off 
on his toes.  Range of back motion was tested, as was his 
neurological status, the results of which were reported.  All 
other findings, including on examination of the left foot, 
were stated in detail.  The examiner reviewed X-rays of the 
spine taken in 1992 and 1995, and concluded that they showed 
signs of degenerative disc disease and also facet arthritis 
at the L5-S1 level.  In pertinent part, the examiner opined 
that the veteran had degenerative disc disease of several 
levels with L5-S1 facet arthritis; that various symptoms he 
described were most likely related to the disc disease; and 
that, since the onset of back pain was in 1983 and the foot 
injury was in 1973, the examiner did not think there was a 
correlation between the foot disorder and degenerative disk 
disease of the lumbar back.  It was noted that the veteran 
disagreed with the examiner and stated that a chiropractor in 
the past had told him that there was a correlation between 
the two and that if he walked "funny" because of his left 
foot disorder, it could affect his back and lead to disk 
problems.  The examiner disagreed with that, and stated the 
low back problem was probably not a service-connected 
problem.

An addendum to the October 1999 examination report was 
completed in March 2000 by the examiner, in regard to whether 
the veteran's disc disease of the lumbar spine was aggravated 
by his left foot disability.  Citing his prior statement that 
he found no correlation between the foot and back 
disabilities, the examiner explained that he meant to say he 
thought the conditions were separate and he did not think 
that the foot disability aggravated the disorder, or made it 
worse or caused it.  He further stated that the veteran's 
back disorder is not secondary to the foot fracture.  The 
examiner reiterated that he did not think that the left foot 
fracture caused the veteran's degenerative arthritis or any 
of his symptoms in his low back.

At the time of a VA foot examination in June 2001,  the 
examiner reviewed the claims file and noted the veteran's 
history of left foot and low back problems.  It was noted 
that ever since the injury he could not run, jog, walk, or do 
any form of exercise that entailed the use of the foot.  The 
veteran reported that over the years he had gained a lot a 
weight and had been unable to lose it.   He indicated that he 
developed low back pain and numbness in his left leg with a 
burning sensation in the left buttock, which occurred while 
he was having problems with his foot, as he favored on the 
left side and walked in an asymmetrical position using more 
of the right side than the left.  Examination revealed that 
he walked with a marked limp, and that his left foot was 
symptomatic.  Motion of the lumbar spine was limited, and the 
examiner noted some sensory loss in the left sciatic nerve 
distribution.  The examiner's impression was that there were 
swelling, tenderness, and toe hammering involving the left 
foot, that the lumbar spine had limitation of movement with 
degenerative disease, and that the veteran walked with a very 
marked limp favoring the right side when walking and limping.  
The examiner noted that, with regard to the disorder of the 
spine, on a more probable than not basis, the veteran had 
pain, discomfort, and strain due to his chronic limp which 
had been caused by his left foot fracture that had been 
undiagnosed; also the fact that he was unable to do any 
exercises and had gained weight had exacerbated his position 
far more than normal.  The examiner further noted that, 
because the veteran now favored his right side, his whole 
axis had shifted, and this had caused the problem with the 
spine.  An X-ray of the lumbar spine was noted to show severe 
facet disease at L4, L5, L5, and S1, moderate facet disease 
at L3-L4, and degenerative disc from L3 to S1.

In March 2005, the Board requested an opinion by an 
independent medical expert (IME).  This opinion was provided 
in May 2005.  The expert first provided an exhaustive 
recounting of the evidence in the veteran's claims file.  The 
expert also reviewed a videotape that had been made in April 
1991 of the veteran walking on a treadmill.  It was noted 
that most of the video was focused on the feet.  It was 
stated that (1) there was a normal and equal amount of 
dorsiflexion bilaterally at heel strike, (2) there was a 
normal and equal amount of heel rise at toe off, and (3) all 
of his toes hit the treadmill at toe off.  While the camera 
was not exactly centered, his gait appeared to be symmetrical 
during stance phase progression.  The only possibility was of 
slightly more valgus movement on one side.  When barefoot, a 
line drawn over the Achilles tendon suggested there was 
slightly more valgus on the left, when viewed posteriorly.  
However, when viewed anteriorly, the opposite appeared to 
occur.  When he was wearing shoes, the heel strike occurred 
posterolaterally in the same location on both sides.  Shoe 
wear also appeared greater posterolaterally, and it appeared 
equal bilaterally.  The IME stated, "In short, if there was 
any difference in mechanics between the two feet, it could 
not be detected by visual observation.  Nor is it likely that 
any significant difference would have been detected with 
instrumentation . . . .  Therefore, there was no evidence 
that any abnormal or asymmetric forces were transmitted to 
the pelvis or the lumbar spine when walking."  It was 
further noted that the videotape had been reviewed by a 
specialist on gait, and it was noted that the veteran's gait 
was normal.  There might have been slightly more valgus on 
one side, but the transmission of forces appeared to be 
equal.  The expert noted that there were disagreements in the 
record as to the severity and nature of the left foot 
condition.  The expert then offered the following conclusion:

If his symptoms were as severe as stated, and if 
this markedly limited his ability to function, the 
appropriate question would be: "Why didn't he seek 
operative treatment?"  Wide resection of a 
calcaneonavicular bar is usually successful.  This 
is not true with talocalcaneo coalition, so it 
requires a subtalar fusion.  If any arthritis is 
present, a triple arthrodesis is indicated for both 
types of coalition.  It has a high rate of success.

The fact that his gait is normal when videotaped on 
4-22-91, 18 years after the injury to his foot, 
suggests that the problem with his foot had no 
relationship to his back because his back symptoms 
began in 1983.

If his foot symptoms increased in severity after 
1991, and if he developed an increasingly abnormal 
gait, as suggested by a number of examiners, it 
could be postulated that the symptoms in his 
lumbosacral spine altered his gait and that 
increased the problems he had with his foot, rather 
than vice versa.

The evidence indicates that the problem he had with 
his foot is a separate issue from and unrelated to 
the arthritis in his spine.  It is unlikely that 
one had a significant effect on the other.

After a careful review of all the foregoing evidence of 
record, the Board finds that entitlement to service 
connection for a low back disorder as secondary to the 
veteran's service-connected left foot disability has not been 
established.  Clearly, there has been no allegation in the 
record that the veteran developed a back disorder during 
active duty.  Rather, the veteran has argued that his 
service-connected left foot disability has either caused or 
aggravated his low back disorder, thus warranting service 
connection for the back.  However, the extensive evidence of 
record does not support the veteran's contentions.  The first 
mention of any back complaints were in private treatment 
records from August 1983 and July 1984.  These noted injuries 
to the low back while golfing and while playing softball.  
Significantly, these records made no mention of the left foot 
or of any gait abnormalities.  

In 1988, CT scans of the low back were consistent with a 
probable anatomic variant, and not any spinal pathology.  In 
February 1988, while the veteran reported back pain with 
athletic activities or abnormal movement, his gait was 
described as well performed.  In May 1990, he was described 
as very athletic; there was absolutely no mention of any gait 
abnormalities, nor was there any suggestion of a relationship 
between the veteran's service-connected left foot disability 
and any back problems.  

The veteran did submit records from a private physician who 
he stated had related his back complaints to hyperpronation 
of the foot.  In April 1991, the physician noted the sudden 
onset of low back pain in 1983.  However, there records do 
not contain any mention of the foot, and the treatment 
records themselves do not demonstrate that the physician had 
ever examined the veteran's feet.  While these records 
contained an assessment of "hyperpronation syndrome," there 
is no indication in the objective records that the physician 
ever actually examined the veteran's feet.  Moreover, there 
is no suggestion in the records that this physician offered a 
causal link between the veteran's service-connected left foot 
and his back complaints made after golfing and yard work.

The veteran has also stated that a chiropractor had told him 
that there was a relationship between his left foot and his 
back complaints.  He said he had been told that an abnormal 
gait could affect his back and lead to disc problems.  In 
June 1992, after a request from the veteran, the chiropractor 
submitted a statement, in which it was noted that he had been 
treating the veteran for lumbosacral disc syndrome.  This 
letter noted the veteran's statement that he had been 
suffering from back problems since 1975; this is inconsistent 
with the objective evidence of record, which clearly show 
that the veteran made no back complaints until, at the 
earliest, 1983.  Therefore, there is some doubt that the 
chiropractor actually reviewed the objective evidence of 
record, since the history the opinion was based upon is so 
inconsistent with the objective evidence of record.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  There were also 
additional problems with this statement.  For example, he 
referred to X-rays being consistent with "this injury;" 
however, it unclear as to what area of the body the X-ray 
reports referred (i.e., the hips, the spine, the foot, or all 
three).  He also referred to leg length discrepancy; however, 
there is no mention as to how this discrepancy was measured, 
or as to the degree of any such discrepancy.  

The veteran has also been afforded multiple VA orthopedic 
examinations.  In April 1992, after reviewing the entire 
medical record, an examiner opined that "[t]he patient's low 
back condition does not appear to be on a more probable than 
not basis related to his left foot condition."  In May 1995, 
that examiner reviewed the evidence of record, to include the 
results of the April 1992 examination.  After conducting 
another complete orthopedic evaluation, the examiner stated 
that it was not probable that his back complaints were 
related to his left foot condition.  The back complaints had 
not come on gradually, but rather had had a sudden onset, 
which would not be expected if it were related to his left 
foot.  It was clearly opined that the back condition was not 
related to the left foot condition.

Another VA orthopedic examination was performed in June 1996.  
Again, it was found that there was no causal connection 
between the veteran's low back complaints and the service-
connected fracture residuals.  It was noted that the two 
events were far apart in time, and that it was not probable 
that a foot injury in 1973 would have caused the back 
complaints ten years later.  A March 1997 VA examination 
found an essentially normal back, with no clinical signs of 
myelopathy or radiculopathy.  While the X-rays showed 
degenerative changes, the examination itself was normal.  The 
examiner noted that this type of degenerative changes can 
occur naturally.  The examiner commented that there was no 
correlation between any limp and a back disorder 
(particularly since the veteran displayed no clinical 
pathology of a back disorder at the time of this 
examination).  The examiner did not feel that the veteran's 
left foot condition had either caused or aggravated any back 
pathology.  

As noted above, another VA examination was conducted in 
October 1999.  After examining the veteran, and following a 
review of the evidence of record, the examiner opined that 
there was no correlation between his foot condition and the 
degenerative disc disease (DDD) of the low back.  The 
examiner noted that he disagreed with the opinion of the 
chiropractor that a limp could cause disc problems.  In March 
2000, a VA examiner concluded that the veteran's foot 
condition and his low back disorder were two separate 
conditions.  It did not appear that the left foot condition 
had either caused or aggravated or worsened the back 
condition.

Finally, an IME opinion was obtained in May 2005.  This 
opinion included a review of the April 1991 videotape made of 
the veteran walking on a treadmill; it was determined that 
his gait had been normal at that time, some 18 years after 
the foot injury, which suggested no relationship to the back 
problems since the back complaints had begun in 1983.  In 
fact, the IME noted that the veteran had not developed an 
abnormal gait until after 1991, as suggested by a number of 
examiners.  This, however, suggested that the low back 
symptoms had altered his gait, thus causing increasing 
problems with the foot, not the other way around.  Therefore, 
it was concluded that the veteran's service-connected left 
foot was separate and unrelated to the arthritis of the low 
back.  In fact, it was opined that it was unlikely that one 
had a significant effect on the other.

Therefore, the overwhelming weight of the evidence of record, 
to include the IME report, militates against a finding that 
the veteran's service-connected left foot condition either 
caused or aggravated his back disorder.  As a consequence, it 
is found that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability as secondary to the service-connected left foot 
condition.


ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected residuals of a 
fracture of the calcaneal navicular bar in the left foot, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


